Citation Nr: 1331663	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO. 10-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability, and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In that decision, the RO denied service connection for right knee and low back disabilities.

Regardless of whether the RO has determined that new and material evidence has been submitted to reopen a claim, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Virtual VA and VBMS electronic claims files associated with the Veteran's claims have been reviewed and all relevant evidence therein taken into account.

The issues of service connection for a right knee disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A December 1973 rating decision denied service connection for a right knee disability, to include as secondary to a service-connected left knee disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.

2. The evidence associated with the claims file subsequent to the December 1973 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The December 1973 rating decision is final. 38 U.S.C.A. §§ 4004(b), 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973).

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right knee disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159 (2012). In light of the fully favorable decision in this case, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The claims require further development, which is addressed in the remand section.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Here, the RO last denied service connection for a right knee disability, to include as secondary to a service-connected left knee disability, in December 1973. The Veteran was notified of the decision, but did not appeal or submit new and material evidence within the appellate period. Therefore, the December 1973 rating decision became final. 38 U.S.C.A. §§ 4004(b), 4005(c) (1970) (current versions at 38 U.S.C.A. §§ 7104, 7105 (West 2002)); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973) (current versions at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)). 

The evidence of record in December 1973 consisted of the Veteran's service treatment records, his statements, and records showing a post-service meniscectomy. The service treatment records did not report in-service treatment for a right knee injury. The evidence did not indicate a current right knee disability, an in-service event or injury, or the presence of a nexus between the Veteran's right knee disability and either his service-connected left knee disability or his service.

Evidence received since the rating decision includes new VA treatment records from February and April 2004 in which the Veteran was diagnosed with right knee degenerative joint disease (DJD). The Veteran also reported in an August 2007 statement that his VA physician told him his DJD was due to gait changes caused by his service-connected left knee. The statement is competent and presumed credible. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Justus, 3 Vet. App. at 513. Supporting this statement, VA treatment records from May 2009 note the Veteran had an antalgic gait. Finally, in an October 2007 VA examination the examiner found that the Veteran's right knee disability was at least as likely as not related to his 1971 meniscectomy, which in turn could have been a result of service.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of a current disability, an in-service event or injury, the existence of a nexus between the right and the left knee disabilities, and the existence of a nexus between the right knee disability and service. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for a right knee disability is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened; the appeal is granted to this extent only.


REMAND

The Board must remand both service connection claims for additional notice, a new VA examination, and further development of the record.

The Veteran contends that he has current low back and right knee disabilities due to his service-connected left knee disability. Specifically, he argues that his right knee disability is a result of his antalgic gait due to his left knee disability, as well as that both his right knee and low back disabilities have been aggravated by his left knee disability. Alternatively, the Veteran's representative has also argued that service-connection is warranted for both disabilities on a direct basis.

The January 2001 VCAA letter and the June 2007 corrective notice letter did not inform the Veteran of the evidence needed to substantiate a claim of direct service connection for his claimed right knee and low back disabilities. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The RO should provide a corrective notice letter containing the appropriate information in conformance with 38 U.S.C.A. §§ 5103 and 5103A.

The October 2007 VA examination provided in this case is not adequate. See Barr v. Nicholson, 21. Vet. App. 303 (2007). First, the examiner did not address the aggravation prong of secondary service connection with respect to either the right knee or low back disabilities. See 38 C.F.R. § 3.310. The examiner only opined that the right knee and low back disabilities were not "related to" the left knee disability. Both causation and aggravation must be discussed for the opinion to be adequate. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). Second, with respect to direct service connection, whether the right knee and low back disabilities were incurred or aggravated in service was not addressed. Finally, it is unknown whether there is a current low back disability underlying the complaints of low back pain. While typically the lack of a confirmed diagnosis of a disability would preclude obtaining a VA examination, once VA undertakes to provide an examination, it must be adequate. See Barr, 21. Vet. App. 303. Therefore, a new VA examination is required.

Further development of the record is also necessary. The RO should have the Veteran identify any additional medical records, specifically those relating to his 1971 meniscectomy if possible, and make appropriate efforts to obtain them. The RO should also take the opportunity to obtain VA treatment records concerning the Veteran's low back and right knee from November 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5103 and 5103A and any other applicable legal precedent. In particular, the Veteran should be informed of what is necessary to establish direct service connection for the claimed right knee and low back disabilities.

2. Request the Veteran to identify any outstanding treatment records pertaining to his right knee or low back, to include if possible medical records pertaining to his 1971 meniscectomy. Then obtain all necessary waivers and make the appropriate efforts to obtain the identified records. Also obtain any outstanding VA treatment records from November 2012 forward.

All actions to obtain the requested records should be documented fully in the claims file. If they cannot be located or no such records exit, a memorandum of unavailability should be associated with the claims file. The Veteran should be notified of the missing records and allowed the opportunity to provide them.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an examiner of sufficient expertise to discuss the nature and etiology of his right knee and low back disabilities. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. After reviewing the file and examining the Veteran, the examiner should answer the following questions:

a) With respect to the right knee disability:

(1) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right knee disability was caused by his left knee disability?

(2) If the left knee disability did not cause the right knee disability, is it at least as likely as not (a fifty percent probability or greater) that the current right knee disability was aggravated (permanently worsened beyond its normal progression) by the left knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the right knee disability by the service-connected disability.

(3) If the Veteran's right knee disability is not caused or aggravated by the left knee disability, is it at least as likely as not (a fifty percent probability or greater) that the right knee disability was incurred or aggravated in service?

In rendering the opinion, the examiner should take note of the October 2007 VA examination, which stated that the right knee disability could be related to service and that the in-service thickening of the right knee patella could have been an indication of early degenerative changes.

b) With respect to the low back disability:

(1) Is there a current disability underlying the Veteran's complaints of back pain, as distinct from his left knee disability?

(2) If yes, is it at least as likely as not (a fifty percent probability or greater) that the low back disability was caused by the Veteran's left knee disability?

(3) If the left knee disability did not cause the low back disability, is it at least as likely as not (a fifty percent probability or greater) that the low back disability was aggravated (permanently worsened beyond its normal progression) by the left knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the low back disability by the service-connected disability.

(4) If the Veteran has a low back disability, but it is not caused or aggravated by the left knee disability, is it at least as likely as not (a fifty percent probability or greater) that the disability was incurred or aggravated in service?

A detailed rationale supporting the examiner's opinions should be provided. If the examiner is unable to provide an opinion without resorting to speculation, the examiner should fully explain why that is so. In forming the opinion, the examiner should consider the Veteran's lay statements regarding both disabilities.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


